2005 CROMPTON CORPORATION SHORT-TERM INCENTIVE PLAN
(effective January 1, 2005, subject to stockholder approval)





Purpose of the Short-Term Incentive Plan.

The purpose of the 2005 Crompton Corporation Short-Term Incentive Plan (the
"Plan") is to advance the interests of Crompton Corporation (the "Company") by
enabling the Company to attract, retain, and motivate key employees of
outstanding ability, by focusing such key employees on pre-established,
objective performance goals and by providing such key employees with
opportunities to earn financial rewards based on the achievement of such
performance goals. The Plan is intended to constitute a qualified
performance-based compensation plan under Section 162(m)(4)(C) of the Internal
Revenue Code of 1986, as amended (the "Code") and shall be administered and
interpreted so as to ensure such compliance.





Eligibility to Participate.

Subject to the terms and conditions of the Plan, the Committee (as defined
below) shall determine and designate, from time to time, from among the Eligible
Employees, those persons who will be granted one or more Awards under the Plan,
and thereby become "Participants" in the Plan
.
For purposes of this Plan, the term "Award" means any award or benefit granted
under the Plan. The term "Eligible Employee" means any key employee of the
Company or a Subsidiary. The term "Subsidiary" means any corporation in an
unbroken chain running down from the parent company where each corporation other
than the last in the chain owns stock possessing fifty percent or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.



Administration.

Committee. The Plan shall be administered by the Organization, Compensation and
Governance Committee (the "Committee") of the Crompton Corporation Board of
Directors (the "Board"), consisting of at least two members of the Board, each
of whom qualify as outside directors under Section 162(m) of the Code. From time
to time, the Board may remove a member of the Committee or appoint other members
in substitution for, or in addition to, members previously appointed to the
Committee for any reason or no reason, and it may fill vacancies, however
caused, in the Committee.

Process. One of the Committee members shall act as chair. No member of the
Committee shall be eligible for Awards under this Plan. The Committee may adopt
rules and regulations that it deems necessary for governing its affairs. Except
with respect to matters that under Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(e) are required to be determined or established by
the Committee to qualify Awards as performance-based compensation, it may take
action either by a majority vote of its members in attendance provided there are
at least two members present and voting, or by an instrument in writing signed
by all members without a meeting. Members of the Committee shall not be liable
for any act or omission in their capacities as such members, except for bad
faith or gross negligence.

Purpose. The Committee will administer, construe and interpret the Plan and will
establish rules for handling situations involving changes during the performance
cycle in employee status such as involuntary separation, retirement, disability,
death, job loss due to restructuring or sale of a business, new hires and
changes from full to part-time employment. Except with respect to matters that
under Section 162(m) of the Code and Treasury Regulation Section 1.162-27(e) are
required to be determined or established by the Committee to qualify Awards as
performance-based compensation, the Committee shall have the power to delegate
to any officer or employee of the Company the Committee's authority to
administer and interpret the procedural aspects of the Plan, subject to the
terms of the Plan, including adopting and enforcing rules to decide procedural
and administrative issues. The Committee shall make any and all factual and
legal determinations in connection with the administration and interpretation of
the Plan. The Committee's decisions will be final and binding on all parties,
including the Company, any Subsidiary, the respective employees thereof, and the
Company's stockholders.

Performance Period.

For purposes of the Plan, the applicable "Performance Period" shall be a
calendar year, or such shorter period as designated by the Committee with
respect to which an Award may be earned.



Performance-Based Awards.

The Committee may designate any Award, the exercisability, vesting, payment or
settlement of which is subject to the attainment of one or more pre-established
performance goals, as a performance-based Award intended to qualify as
"performance-based compensation" within the meaning of Section 162(m) of the
Code. The performance goals for an Award subject to this Section 5 shall consist
of one or more business criteria, identified below, and a targeted level or
levels of performance with respect to such criteria, as specified by the
Committee. Performance goals shall be objective and shall otherwise meet the
requirements Section 162(m)(4)(C) of the Code.



Business Criteria. The following business criteria for the Company, on a
consolidated basis, and/or for specified business units of the Company, may be
used by the Committee in establishing performance goals for such Awards: (i)
earnings; (ii) net income; (iii) net income applicable to stock; (iv) revenue;
(v) cash flow; (vi) return on assets; (vii) return on net assets; (viii) return
on invested capital; (ix) return on equity; (x) profitability; (xi) economic
value added; (xii) operating margins or profit margins; (xiii) income before
income taxes; (xiv) income before interest and income taxes; (xv) income before
interest, income taxes, depreciation and amortization; (xvi) total stockholder
return; (xvii) book value; (xviii) expense management; (xix) capital structure
and working capital; (xx) strategic business criteria, consisting of one or more
objectives based on meeting specified revenue, gross profit, market penetration,
geographic business expansion, cost targets or goals relating to acquisitions or
divestitures; (xxi) costs; (xxii) employee morale or productivity;
(xxiii) customer satisfaction or loyalty; (xxiv) customer service;
(xxv) compliance programs; and (xxvi) safety.

Levels of Performance. The levels of performance required with respect to such
business criteria may be expressed in absolute or relative terms, including,
without limitation, per share amounts and comparisons to the performance of a
published or special index deemed applicable by the Committee, such as the
Standard & Poor's 500 Stock Index or the performance of one or more comparator
companies. In establishing the levels of performance to be attained, the
Committee may disregard or offset the effect of such factors as extraordinary
and/or nonrecurring events as determined by the Company's independent certified
public accountants in accordance with generally accepted accounting principles
and changes in or modifications to accounting standards as may be required by
the Financial Accounting Standards Board.

Performance Goals. Performance goals may differ for Awards to different
Participants. The Committee shall specify the weighting to be given to each
business criterion for purposes of determining the final amount payable with
respect to any such Award. The Committee may reduce or increase the amount of a
payout otherwise to be made in connection with an Award subject to this
Section 5 but may not exercise its discretion to increase such amount for a
named executive officer as defined in Section 162(m) of the Code. The Committee
may consider other performance criteria in exercising such negative or positive
discretion, to the extent permitted under Section 162(m) of the Code. All
determinations by the Committee as to the attainment of performance goals shall
be in writing. The Committee may not delegate any responsibility with respect to
an Award that is intended to qualify as "performance-based compensation" within
the meaning of Section 162(m) of the Code.

Limitations. For Awards that are intended to be performance-based compensation,
no more than 200% of an eligible Participant's incentive target as described in
section 7 below, may be paid to any one Participant pursuant to such Awards
granted to that Participant for any Performance Period.

Incentive Award Scale.

As soon as practicable, but no later than the earlier of (i) 90 days after the
beginning of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed, or such other date as may be required or
permitted under applicable regulations under Code section 162(m), the Committee
will establish in writing, the Eligible Employees who shall be Participants
during the applicable Performance Period (which may be amended during the
Performance Period for new Participants), and an incentive award scale that
describes the relationship between actual results and performance goals,
including a payout threshold and maximum.



Incentive Targets.

As soon as practicable, but no later than the earlier of (i) 90 days after the
beginning of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed, or such other date as may be required or
permitted under applicable regulations under Code section 162(m), the Committee
will establish in writing, incentive targets for each Participant. The incentive
target will be the percentage of a Participant's base pay to be awarded when the
Company meets the performance goals. Where the applicable Performance Period is
the calendar year, "base pay" will be a Participant's base pay as of April 1 of
the Performance Period. Where the applicable Performance Period is other than a
full calendar year, "base pay" will be a Participant's base pay as of the end of
the Performance Period.



Payment of Awards.

As soon as practicable after the end of each Performance Period, the Committee
shall certify in writing the extent to which the performance goals for such
Performance Period were met, including, without limitation, the satisfaction of
specific target objective(s) and any other material terms of the Awards, and the
Committee shall certify the amount of each Participant's Award for the
applicable Performance Period. Awards earned under the terms of this Plan may at
the discretion of the Committee be paid in cash, or in stock through the
Crompton Corporation 1998 Long Term Incentive Plan or any successor plan or
plans (the "1998 LTIP"), or partly in both, as determined by the Committee at
the time the Award is granted. Payment will be made not later than the 2 1/2
months following the close of the applicable Performance Period. The Committee,
in its discretion, may provide that individuals may elect to defer payment of
these incentive awards, in accordance with such procedures to be established by
the Committee, in accordance with Section 409A of the Code, the regulations
thereunder, and other applicable law.



Implied Rights.



Right in or Title to Assets. Neither a Participant nor any other person shall,
by reason of participation in the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Subsidiary, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to such stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

Employment; Plan Benefits; Shareholder Rights. The Plan does not constitute a
contract of employment, and selection as a Participant will not give any
participating employee the right to be retained in the employ of the Company or
any Subsidiary, nor any right or claim to any benefit under the Plan, unless
such right or claim has specifically accrued under the terms of the Plan. Except
as otherwise provided in the Plan, no Award under the Plan shall confer upon the
holder thereof any rights as a shareholder of the Company prior to the date on
which the individual fulfills all conditions for receipt of such rights.

Change of Control.

The occurrence of a Change in Control shall have the effect, if any, with
respect to any Award, to the extent not prohibited by the Plan, as determined by
the Committee. For purposes of the Plan, the term "Change of Control" shall have
the meaning given to such term in the 1998 LTIP.



Termination of Employment.

Any Participant whose employment with the Company or any Subsidiary terminates
before the end of a Performance Period other than (i) due to an involuntary
termination not for Cause, or (ii) by reason of death, Disability or Retirement,
shall not receive any Award for such Performance Period. The termination of a
Participant's employment before the end of a Performance Period due to an event
described in (i) or (ii) of this paragraph shall have the effect, if any, with
respect to any Award, as provided by the Committee, to the extent not prohibited
by the Plan. For purposes of the Plan, the term "Cause" shall have the meaning
given to it by the Committee;
provided, however
, that the termination of any Participant due to a violation of the Company's
Code of Business Conduct shall be deemed for Cause. A Participant shall be
considered to have a "Disability" during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days. The term "Retirement" means the termination of a Participant's
employment, other than for Cause, at or after age 55 with at least five years of
service
.



Effective Date of the Plan.

The Plan will take effect on January 1, 2005, subject to approval of the
stockholders of the Company at the 2005 annual stockholders meeting. Unless
terminated earlier by the Board, the Plan shall continue until March 31, 2010
(Five years after shareholder approval).



Amendment, Suspension, or Termination.

The Board may, at any time, suspend, terminate or amend the Plan in such
respects as the Board deems to be in the best interest of the Company. No
amendment will adversely affect any right of any grantee, or his successors in
interest, under the terms of any Award made hereunder before the effective date
of the amendment. Award deferrals in effect as of the Plan's termination will
remain in effect according to their original terms.



Nontransferrability.

No right or interest of any Participant in the Plan shall be assignable or
transferable except as designated by the Participant by will or by the laws of
descent and distribution, or subject to any lien, directly, by operation of law,
or otherwise, including, but not limited to execution, levy, garnishment pledge
and bankruptcy.



Withholding Taxes.

All distributions under the Plan are subject to withholding of all applicable
taxes, and the Committee may condition the delivery of any shares or other
benefits under the Plan on satisfaction of the applicable withholding
obligations.



Governing Law.

The Plan, and all agreements hereunder, shall be governed by and construed in
accordance with the laws of the State of Connecticut, applicable to contracts
executed and performed in that State.

